Citation Nr: 0628883	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate compensable 
rating for each ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1970 to July 1972.  This appeal is before the Board 
of Veterans' Appeals (Board) from an April 2003 rating 
decision of the St. Paul, Minnesota Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.  

2. The 10 percent rating assigned for the tinnitus is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.87, Diagnostic Code (Code) 6260 (2002), Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The facts in this case are not in dispute.  As the 
law is dispositive, the provisions of the VCAA do not apply.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

On May 1998 examination, it was noted that the veteran had 
bilateral ringing in the ears.  The veteran has reported 
having tinnitus that he perceives in both of his ears.  In an 
November 1998 rating decision, the RO granted service 
connection for tinnitus, rated noncompensable.  In March 
2003, the veteran submitted a claim for separate compensable 
ratings for tinnitus in each ear.  In an April 2003 rating 
decision, the RO increased the rating for the veteran's 
tinnitus to 10 percent, but denied separate 10 percent 
ratings for tinnitus in each ear.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  The 
percentage ratings in the Rating Schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being heard 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that versions of Code 6260 in effect prior to 1999 and 
prior to June 13, 2003, required the assignment of dual 
10 percent ratings for tinnitus that is bilateral, i.e., 
perceived in both ears.  VA appealed the Veterans Court's 
decision in Smith to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  In light of the foregoing, the Board concludes 
that the version of Diagnostic Code 6260 in effect prior to 
June 2003 precludes a schedular rating in excess of a single 
10 percent rating for tinnitus.  As the revised version of 
Diagnostic Code 6260 explicitly prohibits a schedular rating 
in excess of 10 percent for tinnitus, the veteran's claim for 
a schedular rating in excess of 10 percent for tinnitus, 
based on assignment of a separate rating for each ear, must 
be denied under both the old and the new versions of the 
regulation.  As the disposition is based on interpretation of 
the law, and not the facts of this case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate rating for each ear, is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


